Name: Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (Kaleidoscope)
 Type: Decision
 Subject Matter: economic policy;  culture and religion;  management;  European construction
 Date Published: 1996-04-20

 Avis juridique important|31996D0719Decision No 719/96/EC of the European Parliament and of the Council of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (Kaleidoscope) Official Journal L 099 , 20/04/1996 P. 0020 - 0026DECISION No 719/96/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 March 1996 establishing a programme to support artistic and cultural activities having a European dimension (Kaleidoscope)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 128 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Committee of the Regions (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3), having regard to the joint text approved on 31 January 1996 by the Conciliation Committee,(1) Whereas, in reality, the most tangible and influential aspect of Europe as a whole is not merely its geographical, political, economic and social features but also its culture; whereas the perception of Europe in the world is largely determined by the position and strength of its cultural values;(2) Whereas the Treaty confers on the Community responsibility for contributing to the flowering of the cultures of the Member States by improving the knowledge and dissemination of the culture and history of the European peoples and by encouraging cultural exchanges and artistic and literary creation;(3) Whereas cultural diversity, as expressed at national and regional level, must be preserved and the works of European artists and creators which are a manifestation of the richness of the many identities of the Member States must be promoted; whereas creators and professionals should accordingly be involved more closely in the implementation of Community actions in the cultural field;(4) Whereas it is also important to encourage all citizens, from a diversity of social and regional backgrounds, including the least-favoured, and especially young people, to become more involved in culture by promoting greater access to culture and the arts for the various European audiences and helping to increase mutual knowledge and respect and to promote the idea of citizenship of the European Union;(5) Whereas, with due regard for the principle of subsidiarity as defined in Article 3b of the Treaty, cooperation through networks would seem to be one of the best ways of breaking down barriers and helping both professionals and volunteers in the cultural sector to cooperate more closely on the ground, thereby paving the way for a greater number of higher quality exchanges and helping artists improve their professional skills;(6) Whereas, within the framework of the actions under this programme, possibilities should be made available to operators from different regions in Europe to cooperate on transnational artistic projects which will strengthen their links while respecting cultural diversity;(7) Whereas Community action in support of artistic and cultural events with a European dimension and European cooperation measures with wide scope and an innovative or exemplary nature promote the spread of different cultures whilst bringing artists and creators closer to the European public, and can also create added value at a socio-economic level by encouraging operational synergies and partnership;(8) Whereas support in the sphere of the arts and culture can boost economic activity and employment;(9) Whereas, in the Solemn Declaration on European Union signed in Stuttgart on 19 June 1983, the Heads of State and Government called for more extensive contacts between writers and artists in the Member States and a wider dissemination of their works both inside and outside the Community;(10) Whereas the European Parliament adopted a resolution on the formation of a European Community Youth Orchestra (4) and a European Community Baroque Orchestra was created during the European Year of Music in 1985; whereas the European Parliament also adopted resolutions on the teaching and promotion of music in the European Community (5) and the promotion of the theatre and music in the European Community (6);(11) Whereas the Ministers responsible for Cultural Affairs meeting within the Council on 13 June 1985 adopted a resolution concerning the annual event 'European city of culture` (7) to help bring the peoples of the Member States closer together, and the European Parliament adopted a resolution on European cities of culture (8); whereas the Commission has announced the presentation in the immediate future of a proposal for a decision based on Article 128 of the Treaty containing a programme regarding the 'European city of culture` from the year 2001; whereas, also, the Community's financial contributions for the years 1999 and 2000 could be covered by the programme succeeding the present programme;(12) Whereas, in the conclusions of the Ministers for Culture meeting within the Council on 18 May 1990 (9), it was decided to create a 'European cultural month` to take place each year in one city in a European country basing itself on the principles of democracy, pluralism and the rule of law;(13) Whereas, in their resolution of 7 June 1991 (10), the Ministers for Culture meeting within the Council expressed 'their determination to encourage the theatre in Europe and to enhance its European dimension`;(14) Whereas the resolution of the Council and the Ministers for Culture meeting within the Council of 14 November 1991 on European cultural networks (11) stresses the important role of networks of cultural organizations in cultural cooperation within Europe;(15) Whereas in its communication of 29 April 1992 on 'New prospects for Community cultural action`, the Commission states that the arts sector, and particularly the performing and visual arts, should be supported by means of transnational networks and measures to encourage creation; whereas the Council, in the conclusions of the Ministers for Culture meeting within the Council of 12 November 1992 on guidelines for Community cultural action (12), encouraged this approach;(16) Whereas in its resolution on the Commission communication on new prospects for Community cultural action (13) and in its resolution on Community policy in the field of culture (14) the European Parliament stressed the importance of cultural networks and of stepping up support for music, theatre, dance and the visual arts;(17) Whereas the European Parliament (15) and the Council (16), have adopted various Resolutions on cultural cooperation with third countries and the relevant international organizations in the cultural sector;(18) Whereas it is desirable to carry out Community cultural action with third countries inside and outside Europe and to undertake European cultural cooperation with the Council of Europe and other relevant international organizations (e.g. Unesco);(19) Whereas this Decision lays down, for the entire duration of this programme, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(20) Whereas a modus vivendi was concluded on 20 December 1994 between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty,HAVE DECIDED AS FOLLOWS:Article 1 This Decision establishes the action programme 'Kaleidoscope` set out in the Annex, hereinafter referred to as 'this programme`, for the period 1 January 1996 to 31 December 1998.This programme is intended, by means of cooperation, to encourage artistic and cultural creation and to promote knowledge and dissemination of the culture and cultural life of the European peoples.Article 2 This programme shall encourage cooperation at European level between Member States in the field of culture. It shall support and supplement their action in accordance with the principle of subsidiarity by contributing to the flowering of their cultures while respecting their national and regional diversity.To that end, and in accordance with the general objective set out in Article 1, the following shall be the specific objectives of this programme, based on the development of transnational cooperation:(a) encouragement of activities of artistic creation with a European dimension which are organized in partnership between artists from various Member States, thus enabling the number and quality of exchanges to be increased and a good overall representation of all forms of artistic expression covered by this programme to be ensured;(b) support for innovative cultural projects by European partners which are conducive to promoting the European dimension, stimulate the development of cultural activities at national and regional level and provide a genuine cultural added value;(c) assist in the improvement of the professional skills of artists and other cultural operators, in particular by supporting cultural projects which include the improvement of professional skills as part of their organization, and by stepping up exchanges of experiences, thus facilitating greater cooperation between artists from various Member States;(d) contribute to the mutual knowledge of European cultures by making it easier for different European audiences to have access to and participate in the culture and arts of other Member States and by facilitating intercultural dialogue.Article 3 The actions described in the Annex shall be carried out in pursuit of the objectives set out in Article 2. They shall be implemented in accordance with the procedure laid down in Article 5.Article 4 1. This programme shall be open to participation by the associated countries of central and eastern Europe (ACCEE) in accordance with the conditions laid down in the Additional Protocols to the Association Agreements on participation in Community programmes concluded or to be concluded with those countries. This programme shall be open to participation by Cyprus and Malta and to cooperation with other third countries which have concluded association or cooperation agreements containing cultural clauses, on the basis of additional appropriations to be provided according to procedures to be agreed with those countries. Some general rules for such participation are provided for in Action 3 in the Annex.2. The Community and the Member States shall promote cooperation with the Council of Europe and with other relevant international organizations in the cultural sector (e.g. Unesco), by ensuring, with due regard for the individual identity and autonomy of each institution and organization, that the instruments adopted are complementary.Article 5 1. The Commission shall implement this programme in accordance with this Decision.2. The Commission shall be assisted by a Committee consisting of two representatives per Member State which shall be chaired by the Commission representative. Members of the Committee may be assisted by experts or advisers.3. The Commission representative shall submit to the Committee draft measures concerning:- priorities and general guidelines for the measures described in the Annex and the relevant annual work programme,- the general balance between all the Actions,- the selection rules and criteria for the various types of project described in the Annex (Actions 1, 2, 3 and 5),- the financial support to be provided by the Community (amounts, duration, distribution and beneficiaries),- the detailed procedures for monitoring and evaluating this programme and the conclusions of the assessment reports laid down in Article 8 and any other measure readjusting this programme arising therefrom.The Committee shall deliver its opinion on the draft measures referred to in the previous subparagraph within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty for the adoption of decisions which the Council is required to take on a proposal from the Commission. When the Committee votes, the votes of the representatives of the Member States shall be weighted in accordance with the aforementioned Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:(a) the Commission may defer application of the measures it has decided upon for a period of two months from the date of such communication;(b) the Council, acting by a qualified majority, may take a different decision within the time limit laid down in indent (a).4. The Commission may also consult the Committee on any other matter concerning the implementation of this programme not covered by paragraph 3.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on this draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.Article 6 1. The financial framework for the implementation of this programme for the period referred to in Article 1 shall be ECU 26,5 million.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.Article 7 The Commission shall seek to ensure, in collaboration with the Member States, that the Actions provided for in this programme and other cultural programmes, on the one hand, and those provided for by the Community action programmes, in particular concerning education, such as 'Socrates` (17), and vocational training, such as 'Leonardo da Vinci` (18), on the other hand, are complementary.Article 8 Two years after the programme has been brought into operation, and within the six months following that period, the Commission, after having consulted the Committee, shall present to the European Parliament and the Council a detailed assessment report on the results achieved accompanied, where necessary, by appropriate proposals, including proposals for the continuation of the programme and the relevant arrangements so as to enable the European Parliament and the Council to take a decision before the end of the period covered by this programme. This report will highlight the added value created, particularly of a cultural nature, and the socio-economic consequences brought about by the financial support granted by the Community.In the light of the assessment report provided for in the previous paragraph and the proposals to be made by the Commission, the European Parliament and the Council will consider the possibility of adopting a new programme, worked out and developed taking full account of the fruitful experience gained from this programme.In this context they will be able to take, where appropriate, any suitable measure to avoid interruption of the programme.Article 9 This programme, containing practical information on procedure, the closing dates for submission of applications and the documents which must accompany applications, shall be published each year in the 'C` series of the Official Journal of the European Communities.Article 10 This Decision shall enter into force on 1 January 1996.Done at Brussels, 29 March 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentT. TREU(1) OJ No C 324, 22. 11. 1994, p. 5 and OJ No C 278, 24. 10. 1995, p. 9.(2) Opinion delivered on 21 April 1995 (not yet published in the Official Journal).(3) Opinion of the European Parliament of 7 April 1995 (OJ No C 109, 1. 5. 1995, p. 281), Common Position of the Council of 10 July 1995 (OJ No C 281, 25. 10. 1995, p. 10), and Decision of the European Parliament of 15 November 1995 (OJ No C 323, 4. 12. 1995, p. 31). Decision of the European Parliament of 14 March 1996 (OJ No C 96, 1. 4. 1996) and Decision of the Council of 14 March 1996.(4) OJ No C 79, 5. 4. 1976, p. 8.(5) OJ No C 68, 14. 3. 1988, p. 46.(6) OJ No C 305, 25. 11. 1991, p. 518.(7) OJ No C 153, 22. 6. 1985, p. 2.(8) OJ No C 324, 24. 12. 1990, p. 350.(9) OJ No C 162, 3. 7. 1990, p. 1.(10) OJ No C 188, 19. 7. 1991, p. 3.(11) OJ No C 314, 5. 12. 1991, p. 1.(12) OJ No C 336, 19. 12. 1992, p. 1.(13) OJ No C 42, 15. 2. 1993, p. 173.(14) OJ No C 44, 14. 2. 1994, p. 184.(15) OJ No C 267, 14. 10. 1991, p. 45, and OJ No C 255, 20. 9. 1996, p. 51.(16) Resolution of 4 April 1995 (OJ No C 247, 23. 9. 1995, p. 2).(17) OJ No L 87, 20. 4. 1995, p. 10.(18) OJ No L 340, 29. 12. 1994, p. 8.ANNEX KALEIDOSCOPE PROGRAMME To promote awareness and dissemination of the culture of the peoples of Europe, particularly in the fields of the performing arts, visual arts and applied arts, the Community intends to support artistic and cultural projects carried out in partnership, or by means of networks, and large-scale European cooperation projects.To this end, the Community is organizing this programme, which includes the following measures:Action 1 - Support for events and cultural projects carried out in partnership or through networks 1. This programme is open to cultural and artistic projects jointly organized by cultural networks or by cultural partners from at least three Member States, and involving creative or performing artists or others active in the cultural sector from at least three Member States.Particular attention will be given to networks which promote access to culture for people from a diversity of social and regional backgrounds.Such projects should either involve creative work intended for public display or dissemination in Europe or help to promote greater cultural exchanges and access to culture by the public.2. (a) Cultural cooperation projects shall cover any artistic or cultural event involving creative work intended for public display or dissemination in Europe. The areas chosen are as follows: the performing arts (for example, dance, music, theatre and opera), visual arts (for example, painting, sculpture, carving, engraving, architecture, photography and design), multimedia, as a form of artistic expression, and applied arts.(b) Consideration shall also be given to projects intended to promote the spread of culture and access to culture by the public, organized by cultural networks or others involved in culture from at least three Member States, and involving creative or performing artists or others involved in the cultural sector from at least three Member States.3. Projects submitted under this programme must be of European interest, of high quality and innovatory or exemplary in nature. Additional encouragement will be given to projects, the organization of which includes training periods or courses for improving professional skills in the arts or culture for the benefit, in particular, of young people.4. Community funding shall not cover:- cultural actions or events covered by other Community programmes (cinema and television, cultural heritage and literary translation),- cultural cooperation projects concerning regions of the same Member State or of a purely national or bilateral nature,- the production of material and publications for commercial purposes; nevertheless, consideration shall be given to monographs, collections, reviews, records, CDs, videos, CD-Is and CD-ROMs when forming an integral part of a project,- investment or operating costs of the cultural organizations which do not form an integral part of the project in question.5. Generally speaking, support for a cultural project may not be repeated, and may in no event be continued for more than two consecutive years. The possibility of renewing Community support will be assessed by independent experts nominated by the Commission acting on a proposal from the Member States on the basis of the activity report for the project submitted by the organizers. Independent experts may recommend changes to the project.6. Projects must have a balanced financing plan setting out the financial requirements for their implementation, it being understood that administrative costs must not exceed 20 % of the Community financing of the project. Financial assistance for a project under the action may not exceed 25 % of the total cost of the project in question and in no circumstances may it exceed ECU 50 000. In the case of projects involving training periods or courses for improving professional skills or projects intended to promote the dissemination of, or public access to, culture, additional Community assistance may be granted up to 50 % of the cost under this heading but it may not exceed ECU 20 000 in total. As regards projects for improvement of professional skills only, Community assistance may cover up to 50 % of the total cost, up to a maximum of ECU 50 000.Projects involving a Community contribution of less than ECU 5 000 shall not, in principle, be eligible under this programme.7. Projects shall be the subject of an individual application to the Community. The application shall include:- a detailed description of the actions,- a detailed estimated budget for these actions.8. The resources to be committed to this action shall be not less than 60 % of the overall budget allocated to this programme.Action 2 - Large-scale European cooperation actions 1. This action involves significant large-scale quality projects having a European dimension and major cultural and socio-economic impact.Under this action the programme is open to the same type of cultural and artistic projects and under the same conditions as those described in Action 1, but subject to the following further conditions:- projects must be jointly organized by cultural networks or by cultural partners from more than three Member States, and must involve creative or performing artists or others active in the cultural sector from more than three Member States,- projects may last no longer than three years. Extension from year to year depends on an assessment of the actions carried out in the previous year to allow an evaluation of both the cultural quality and the socio-economic impact of the results obtained,- Community support for a project under this Action may exceed ECU 50 000, but may not exceed 25 % of the total cost of the project.2. However, in the context of projects under this Action, particular attention could be paid to some existing large-scale significant European actions (in particular, the European Community Youth Orchestra and the European Community Baroque Orchestra) for which Community support could exceed 25 % of the total cost of the project, without prejudice to a regular assessment of such actions in accordance with Article 8.3. Cultural events organized to mark Europe Day on 9 May shall be considered eligible for support under this Action, subject to the criteria set out in paragraph 1. However, by way of derogation from these criteria, such events must be organized by persons active in the cultural field from at least three Member States.Action 3 - Involvement of third countries 1. The third countries referred to in Article 4 shall participate in the programme in accordance with the conditions set out in that Article. Participation or cooperation shall take account of the following objectives:- the promotion of mutual knowledge of artistic and cultural creation,- the promotion of actions for the exchange and improvement of professional skills of creative or performing artists.2. Artistic and cultural cooperation projects involving, in both organization and participation in the event, partners from at least one third country and two Member States shall be eligible.Action 4 - European city of culture and European cultural month The Community shall provide assistance each year to the European city of culture and to the city designated to organize the European cultural month.Action 5 - Specific measures A. 1. To bring about an improvement in cultural cooperation between professionals in the cultural sector from a diversity of regional and social backgrounds and between local, regional, national and European authorities, assistance could be granted in limited individual cases to projects involving meetings organized at European level or to studies and research directly linked to the development of Community cultural action.2. Such meetings and studies would not be directly linked to cultural projects and events supported under this programme (Actions 1 and 2).3. Applications must offer the financial guarantees required to carry them out. The Community contribution under this action cannot in any circumstances exceed 50 % of the total cost of the meeting or the study nor exceed ECU 50 000.B. The Commission will take the necessary measures to ensure publicity and the dissemination of information on this programme so that cultural operators and networks are informed and made aware of actions relevant to them.